EXAMINER’S COMMENTS
Claims 1-7, and 10-22 are presented in the amendment filed on February 23, 2021 are allowed over the prior art of record.

Reasons for Allowance
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent 9,389,677, although the invention discloses a helmet comprising a plurality of peripheral devices, it does not disclose an air distribution system, and at least one shield mount. 
US Patent 8,015,626, although the invention discloses a helmet comprising a plurality of peripheral devices, it does not disclose a support structure positioned below the headpiece, and an air distribution system.
The following is an examiner’s statement of reasons for allowance:
None of the cited prior art alone or in combinations teaches a “support structure positioned below the headpiece and having a front support section and a rear support section;
an air distribution system operatively disposed in the headpiece, said air distribution system having a fan module for distributing air about the head of the user; 
a facial section arranged to be positioned forward of the head of the user; 
at least one shield mount operatively attached to each of said front support section of said support structure and said facial section”.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAKOTA MARIN whose telephone number is (571)272-3529.  The examiner can normally be reached on Mon.-Fri., 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA TOMPKINS can be reached on (571) 272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/DAKOTA MARIN/Examiner, Art Unit 3732          

/KHALED ANNIS/Primary Examiner, Art Unit 3732